Case: 12-13345    Date Filed: 03/20/2013   Page: 1 of 2

                                                               [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 12-13345
                             ________________________

                      D.C. Docket No. 6:11-cv-00137-ACC-DAB



INDYNE, INC.,

                           Plaintiff - Appellant,

versus

ABACUS TECHNOLOGY CORPORATION,
JERRY RENINGER,
MATTHEW BOYLAN,

                           Defendants - Appellees.

                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                   (March 20, 2013)

Before CARNES, HULL, and FAY, Circuit Judges.

PER CURIAM:

         InDyne, Inc. appeals the district court’s grant of summary judgment in favor

of Abacus Technology Corporation, Jerry Reninger, and Matthew Boylan on the
              Case: 12-13345    Date Filed: 03/20/2013   Page: 2 of 2

copyright infringement claim brought by InDyne. InDyne contends that the district

court erred when it concluded that InDyne failed to present sufficient evidence of

the copyrighted material. Having carefully considered the record and the parties’

briefs and having heard oral argument, we AFFIRM on the basis of the thorough

and well-reasoned opinion of the district court, InDyne, Inc. v. Abacus Tech.

Corp., 876 F. Supp. 2d 1278 (M.D. Fla. 2012).




                                         2